             Case 18-33785-KLP                     Doc       Filed 03/28/19 Entered 03/28/19 08:28:12                 Desc Main
 Fill in this information to identify the case:               Document     Page 1 of 3
 Debtor 1    Tanya Elaine Diggs-Fountain
             aka Tanya Elaine Diggs
             aka TED Fountain
             aka Tanya Elaine Fountain
             aka Tanya Elaine Fountain-Diggs

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of VIRGINIA

 Case number 18-33785-KLP


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                       Court claim no. (if known): 11


Last 4 digits of any number you use to
identify the debtor’s account: 9766

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of claim fees                                                           10/03/2018     (5)          $300.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: Plan review                                                              10/02/2018     (11)         $350.00

 12         Other. Specify:                                                                                         (12)           $0.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00



 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
            Case 18-33785-KLP                          Doc        Filed 03/28/19 Entered 03/28/19 08:28:12                         Desc Main
Debtor 1 Tanya Elaine Diggs-Fountain
                                                                   Document            Page 2 of 3
                                                                         Case number (if known) 18-33785-KLP
aka Tanya Elaine Diggs
aka TED Fountain
aka Tanya Elaine Fountain
aka Tanya Elaine Fountain-Diggs
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                         /s/ Paul Crockett                                                           Date    __03/28/2019__
                        Signature




  Print                 ___Paul Crockett                                                             Title   Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State      ZIP Code

  Contact Phone         470-321-7112                                                                 Email _pcrockett@rascrane.com




***Please note Creditor is in the process of filing a Transfer of Claim to reflect Creditor as the Transferee of this Claim.
However, this Notice of Postpetition Mortgage Fees, Expenses, and Charges is being filed to ensure Creditor’s
compliance with Fed. R. Bankr. P. 3002.1.




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
          Case 18-33785-KLP        Doc      Filed 03/28/19 Entered 03/28/19 08:28:12                Desc Main
                                             Document     Page 3 of 3


                                            CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                                          March 28, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

Tanya Elaine Diggs-Fountain
3205 Chesham Street
Henrico, VA 23231

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218

John P. Fitzgerald, III
Office of the US Trustee - Region 4 -R
701 E. Broad Street, Ste. 4304
Richmond, VA 23219

                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By: _________________________
                                                                               /s/ Matthew Drahush
                                                                               Matthew Drahush
                                                                               mdrahush@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
